DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,456,243 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments, filed 12/22/2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, cited in the office action of 9/24/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 26 has been withdrawn. 
Applicant’s remaining arguments with respect to claim(s) 21-25 have been fully considered, but are not persuasive. The Applicant contends that Chau does not teach the support arm including a first end and a second end, the first end of the support arm being coupled to the support via at least one attachment point and the second end being radially spaced apart from the support, and the first end having a first width that spans less than a single diamond-shaped 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,456,243. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US Pub. No. 2011/0137397; hereinafter Chau) in view of Chau et al. (US Pub. No. 2014/0067054; hereinafter the ‘054 reference).
Chau teaches the following regarding claim 21: a heart valve repair device, comprising: a frame (Figs. 35-36) comprising a support (body of the frame) having an upstream portion (upper portion) configured to be positioned proximate to a left atrium, a downstream portion (lower portion) configured to be positioned proximate to a left ventricle, and a first cross-sectional dimension (at the lower end of element 622); a radially-extending segment (please see annotated Figure A, below) extending from the upstream portion of the support (Figs. 35-36) and having a second cross-sectional dimension greater than the first cross-sectional dimension (Figs. 35-36), wherein the radially-extending segment is configured to engage cardiac tissue of the left atrium; and a support arm (626) extending from the downstream portion of the support (Figs. 35-36), wherein, when the heart valve repair device is in an expanded configuration, the support arm extends radially outwardly from the downstream portion and back toward the upstream portion of support (Figs. 35-36; para. 0010), the support arm is configured to extend behind a native leaflet of a native mitral valve and engage subannular tissue within the left ventricle, and the support arm has a curvilinear shape (Figs. 35-36) with opposing first and second arcuate regions (Figure A) longitudinally separated by a substantially straight region (Figure A) extending therebetween, the first arcuate region extending from the downstream portion of the support and curved toward the support (Figure A; Figs. 35-36), the substantially straight region slanting inward toward the support relative to a longitudinal axis of the support and joining the first and second arcuate regions (Figure A; Figs. 35-36), and the second arcuate region curving outwardly 
Chau teaches the limitations of the claimed invention, as described above. However, Chau does not recite the radially-extending segment having a first arcuate section curving downwardly in a downstream direction and a second arcuate section extending from the first arcuate section and curving upwardly in an upstream direction. The ‘054 reference teaches a heart valve repair device comprising a radially-extending segment at the upper, upstream portion of the device (Figs. 6-8). The segment has a first arcuate section curving downwardly in a downstream direction, and a second arcuate section extending from the first arcuate section and curving upwardly in an upstream direction (please see annotated Figure D, below). The shape of this radially-extending segment allows it to better engage and conform to the geometry of the surrounding tissue at its implantation site (paras. 0082-0085). It would have been obvious to one having ordinary skill in the art to modify the shape of the radially-extending segment of Chau according to the teachings of the ‘054 reference, in order to allow the segment to better engage and conform to the geometry of the surrounding tissue at its implantation site.


  

    PNG
    media_image1.png
    390
    916
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    490
    437
    media_image2.png
    Greyscale

Figure D.

Chau teaches the following regarding claim 23: the heart valve repair device of claim 21, wherein the first arcuate region, the second arcuate region, and the substantially straight region together define a substantially S-shape (Fig. 35).  



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of the ‘054 reference, further in view of Gross et al. (US Pub. 2012/0022640; hereinafter Gross).
Chau, as modified by the ‘054 reference, teaches the limitations of the claimed invention, as described above. Chau further describes the second arcuate portion having a landing zone (please see annotated Figure B, below). However, they do not recite the width of the landing 


    PNG
    media_image3.png
    480
    834
    media_image3.png
    Greyscale

Figure B.


    PNG
    media_image4.png
    611
    780
    media_image4.png
    Greyscale

Figure C.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of the ‘054 reference, further in view of Rolando et al. (US Pub. 2014/0046434; hereinafter Rolando).
Chau, as modified by the ‘054 reference, teaches the limitations of the claimed invention, as described above. However, they do not recite the radially extending segment comprising a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away from the support where the radially- extending segment forms an atraumatic end portion. Rolando teaches a prosthetic valve comprising an upper, radially extending segment (10) that has a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774